Citation Nr: 1119984	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-20 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a claimed bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from April 1984 to June 1985.  He also served with the Air National Guard   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2005 rating decision of the RO.  

In August 2010, the Board remanded the case to the RO for further development and adjudication.  Having been completed, the matter has been returned to the Board for appellate disposition.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The Veteran currently is not shown to have a hearing loss disability involving either ear as defined by 38 C.F.R.§ 3.385. 



CONCLUSION OF LAW

The claim of service connection for bilateral hearing loss must be denied by operation of law.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claim for service connection in correspondence sent to the Veteran in October 2004 (prior to the initial adjudication) and July 2006.  

These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Notice pursuant to the Dingess decision was sent in March 2006.  The claim was last readjudicated in a March 2011 Supplemental Statement of the Case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service private medical records, and reports of VA examination.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran is claiming service connection for a bilateral hearing loss as the result of loud and excessive noise exposure from jet engines during service.  

While the RO has granted service connection for tinnitus on the basis of reported noise exposure, a bilateral hearing loss disability for VA compensation purposes was not documented during service or thereafter.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Following is a sample of audiograms from the Veteran's active service.  In October 1983, pure tone thresholds, in decibels, were as follows: 10 decibels at 500 Hertz, bilaterally; 5 decibels at 1000 Hertz in the right ear and 15 decibels in the left ear; 15 decibels at 2000 Hertz in the right ear and 10 decibels in the left ear; 0 decibels at 3000 Hertz in the right ear and 5 decibels in the left ear; and 5 decibels at 4000 Hertz in the right ear and 10 decibels in the left ear. 

In July 1987, pure tone thresholds, in decibels, were as follows: 10 decibels at 500 Hertz, bilaterally; 5 decibels at 1000 Hertz in the right ear and 10 decibels in the left ear; 10 decibels at 2000 Hertz, bilaterally;  5 decibels at 3000 Hertz, bilaterally; and 5 decibels at 4000 Hertz, bilaterally. 

In November 1991, pure tone thresholds, in decibels, were as follows: 5 decibels at 500 Hertz, bilaterally; 10 decibels at 1000 Hertz, bilaterally; 10 decibels at 2000 Hertz in the right ear and 15 decibels in the left ear;  0 decibels at 3000 Hertz, bilaterally; and 5 decibels at 4000 Hertz, bilaterally. 

In January 1996, pure tone thresholds, in decibels, were as follows: 5 decibels at 500 Hertz, bilaterally; 5 decibels at 1000 Hertz in the right ear and 15 decibels in the left ear; 15 decibels at 2000 Hertz, bilaterally; 10 decibels at 3000 Hertz in the right ear and 5 decibels in the left ear; and 15 decibels at 4000 Hertz in the right ear and 5 decibels in the left ear. 

In July 2001, pure tone thresholds, in decibels, were as follows: 0 decibels at 500 Hertz, bilaterally; -5 decibels at 1000 Hertz in the right ear and 10 decibels in the left ear; 20 decibels at 2000 Hertz in the right ear and 10 decibels in the left ear;  
5 decibels at 3000 Hertz in the right ear and 0 decibels in the left ear; and 15 decibels at 4000 Hertz in the right ear and 5 decibels in the left ear. 

Post-service, upon VA examination in November 2004, pure tone thresholds, in decibels, were as follows: 5 decibels at 500 Hertz, bilaterally; 10 decibels at 1000 Hertz in the right ear and 15 decibels in the left ear; 15 decibels at 2000 Hertz, bilaterally; 5 decibels at 3000 Hertz in the right ear and 10 decibels in the left ear; and 15 decibels at 4000 Hertz, bilaterally.  Speech recognition was 100 percent, bilaterally. 

Significantly, most recently, upon VA examination in September 2010, pure tone thresholds, in decibels, were as follows: 0 decibels at 500 Hertz, bilaterally; 15 decibels at 1000 Hertz, bilaterally; 10 decibels at 2000 Hertz in the right ear and 15 decibels in the left ear; 10 decibels at 3000 Hertz, bilaterally; and 20 decibels at 4000 Hertz in the right ear and 15 decibels in the left ear.  Speech recognition was 94 percent, bilaterally. 

In short, a hearing loss disability was not shown in either ear during service or subsequent thereto.  38 C.F.R. §§  3.307, 3.309, 3.385.  

The Board is cognizant that the Veteran maintains that he has suffered from bilateral hearing problems since service, and that the Veteran is competent to report his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board cannot give great weight and credibility to the Veteran's account in light of the evidence that a bilateral hearing loss disability has not been shown for VA compensation purposes.  

Though the Veteran contends that he has a bilateral hearing loss that is related to his military service, he has not submitted any competent evidence on file supporting the Veteran's assertion, and his statements alone cannot constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Notably, the September 2010 VA examiner opined that the Veteran did not have a bilateral hearing loss disability for VA compensation purposes.  The examiner reasoned that service treatment records revealed normal hearing sensitivity during military service.  

While the examiner indicated that hearing loss at 6000 Hertz was first documented in 1991, this loss is not considered a disability under 38 C.F.R. § 3.385 and not subject to the payment of compensation.  

The Board is cognizant that VA medical opinions in 2004 and 2005 indicate  sensorineural hearing loss in high frequencies, 6000 Hertz and above, could be the result of noise exposure during service; however, these opinions are similarly rejected as these frequencies are not subject to consideration for compensation under the pertinent regulations.  

The private opinions are of limited probative value on the same grounds.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

In sum, the evidence is against the claim, which must denied by law.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

The claim of service connection for bilateral hearing loss must be denied under the law  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


